     Case 5:18-cv-02133-JGB-SP Document 26 Filed 03/19/19 Page 1 of 2 Page ID #:101




1
      Kian Mottahedeh (SBN 247375)
      John D. Sarai (SBN 259125)
2     SM LAW GROUP, APC
3     16130 Ventura Blvd., Suite 660
      Encino, CA 91436
4     Tel: (818) 855-5950
5     Fax: (818) 855-5952
      kian@smlawca.com
6
      john@smlawca.com
7
      Attorneys for Plaintiff,
8
      MICHAEL HARRINGTON
9

10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
                                    EASTERN DIVISION
13

14
      MICHAEL HARRINGTON,                       Case No.: 5:18-cv-02133-JGB-SP
15
                   Plaintiff,                   STIPULATION AND [PROPOSED]
16
            v.                                  ORDER TO DISMISS CASE WITH
17                                              PREJUDICE
18    KOHL’S DEPARTMENT STORES,
      INC.; and DOES 1 through 10,
19
      inclusive,
20
                   Defendants.
21

22

23
            Pursuant to Federal Rule of Civil Procedure FRCP 41(A)(1)(a)(ii), Plaintiff
24
      Michael Harrington and Defendant Kohl’s Department Stores, Inc., by and
25
      through their respective undersigned counsel, hereby stipulate that this action and
26
      all claims and defenses asserted therein be dismissed with prejudice. Each party
27    shall bear their own attorneys’ fees, costs and expenses.
28



                                               -1-
                            STIPULATION TO DISMISS CASE WITH PREJUDICE
     Case 5:18-cv-02133-JGB-SP Document 26 Filed 03/19/19 Page 2 of 2 Page ID #:102




1
                                                               RESPECTFULLY SUBMITTED,
2                                                              SM LAW GROUP, APC
3
      DATED: March 19, 2019                                    BY: /s/ Kian Mottahedeh
4                                                              Kian Mottahedeh (SBN 247375)
                                                               Attorneys for Plaintiff,
5
                                                               MICHAEL HARRINGTON
6

7
                                                               KELLEY DRYE & WARREN LLP
8     DATED: March 19, 2019                                    BY: /s/ Tahir L. Boykins 1
                                                               Tahir L. Boykins (SBN 323441)
9                                                              Attorneys for Defendant,
10                                                             KOHL’S DEPARTMENT STORES, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    1
        Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other signatories listed, and on whose behalf
28    this filing is submitted, concur in the filing’s content and have authorized the filing.



                                                       -2-
                                    STIPULATION TO DISMISS CASE WITH PREJUDICE
